Citation Nr: 9919873	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The record reflects that the appellant served on active duty 
from August 1965 to October 1967, and that he had an 
additional five years, eleven months, and one day of other 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1992 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In August 1998, the Board remanded this case to provide the 
appellant with another opportunity to appear at a hearing 
before a traveling member of the Board in light of the fact 
that a prior hearing was held before a member who is no 
longer with the Board.  Unfortunately, the transcript of that 
hearing was lost.  However, the record reflects that he 
failed to appear and, as he had not provided reasons why and 
has not requested another hearing, no further development to 
schedule another Travel Board hearing is indicated at this 
time.


REMAND

During the pendency of this appeal, the rating criteria under 
38 C.F.R. Part 4 was amended for some of the appellant's 
disabilities.  Well-settled judicial precedent holds that in 
a situation as is presented by the facts in this case, a 
remand for a new examination is in order to render a new 
rating decision that accurately identifies the percentage of 
impairment attributable to each specific disability shown by 
the evidence of record.  See Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992).  Before a total and permanent 
disability can be awarded, an evaluation must be performed 
under the schedule of ratings to determine the percentage of 
impairment caused by each disability.  See 38 C.F.R. 
§§ 3.340(a), 4.15, 4.17 (1998).

Accordingly, the Board concludes that there must be a new 
rating examination in order that the adjudication may be a 
fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

Further, the Board finds that additional evidentiary 
development is indicated by review of the claims file.  
Service medical records, although not critical to a pension 
claim, must nevertheless be obtained and associated with the 
record.  In addition, the record reflects that the appellant 
filed a claim for disability benefits with the Social 
Security Administration (SSA) in 1993.  Records from that 
agency must be obtained as well.  The requisition and 
consideration of medical records, which are clearly relevant 
to an issue on appeal, is necessary for the adjudication of 
the case.  Decisions of the Board must be based on all of the 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should verify a period of 
active duty service that ended prior to 
the appellant's enlistment in August 
1965, and request from NPRC all available 
service medical records for his period(s) 
of active duty.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to the award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  Next, the RO should schedule the 
appellant for a comprehensive VA 
examination specifically to ascertain the 
nature, severity and permanence of all 
his current disabilities.  The 
appellant's claims folder is to be made 
available to the examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests, including x-rays, if 
necessary, are to be done and the 
examiner should review the results of any 
testing prior to completion of report.  
Specifically, the examiner should 
describe the level of disability 
attributable to the each one of the 
medical conditions found on examination.  
Where applicable, and if the appellant is 
found to have a musculoskeletal disorder, 
all ranges of motion should be reported 
in degrees, and the examiner should be 
asked to describe what the normal range 
of motion for the affected parts would 
be.  The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.  The examiner should 
give a full description of any limitation 
of activity imposed by each of the 
appellant's disabilities and express 
opinions as to whether the conditions are 
permanent, and the degree of interference 
with the appellant's ability to obtain 
and maintain gainful employment caused by 
each disability identified on 
examination.  The examiner should also 
state whether the appellant's disabling 
conditions are susceptible of improvement 
through appropriate treatment.  The 
examiner must provide complete rationale 
for all conclusions reached.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1998); see also Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, the RO 
should then readjudicate the issue of 
entitlement to a permanent and total 
disability evaluation for pension 
purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  The RO should consider each 
of the appellant's ratable disabilities 
with application of the appropriate 
diagnostic codes in the Schedule for 
Rating Disabilities to determine the 
percentage of impairment caused by each 
disability.  In evaluating any degree of 
disability of any reported 
musculoskeletal disorder, the RO must 
consider whether there is functional loss 
due to pain, under 38 C.F.R. §§ 4.40 and 
4.45 (1998).  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  If applicable, a 
determination should be made, and 
adequate rationale should be provided, as 
to whether any of the disabilities are 
the result of the appellant's willful 
misconduct.  The RO should consider 
whether the appellant meets the criteria 
provided under 38 U.S.C.A. §§ 1502(a)(1), 
1521(a) (West 1991); 38 C.F.R. §§ 
3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(1998) as well as the provisions of 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 
444 (1992); and Roberts, supra. If the 
appellant does not meet the percentage 
requirements, a permanent and total 
evaluation for pension purposes should be 
considered under 38 C.F.R. § 3.321(b)(2) 
(1998).   In deciding the appellant's 
claim, the RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

The appellant is further advised that he has a duty to assist 
the RO in the development of his claim.  Wood v. Derwinski, 1 
Vet. App. 191, 193 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


